DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert US 20150298789 and further in view of Chan US 8985512. 

Claim 1, Robert teaches an aircraft, comprising: a fuselage (4) defining an outer surface (outside surface, not explicitly labeled) and an inner surface (interior surface, not explicitly labeled) , the fuselage having a door frame (4) delimiting a door opening (see opening in fig1) extending through the fuselage and providing access to an interior  (see fig1) thereof, the door frame having a latch housing portion (10) defining a latch housing cavity (holes of 10) extending along a length (see fig1) of the door frame; a door (2) mounted to the door frame and displaceable between an open position (shown in fig1) and a closed position (not explicitly labeled, when closed); and a door latch assembly (12,8,14) having a first latch member (14) fixedly mounted to the door, and a door manipulator (spanner, paragraph 89) mounted to one of the door and the fuselage and coupled to a second latch member (8,12) disposed within the latch housing cavity of the door frame, the door manipulator configured to be manipulated to displace the second latch member to engage and disengage the first latch member, the second latch member including a rod (8) extending along a longitudinal axis (along the length of the rod itself), the rod movable (has the capability of moving) axially along the longitudinal axis upon actuation of the door manipulator. (fig1-2)

Robert does not teach the structure of the door. Robert does not teach: the door having a peripheral portion with an outer wall and an inner wall extending from the outer wall inwardly toward the interior of the fuselage, the outer and inner walls delimiting a cavity of the peripheral portion

Chan teaches an aircraft and fuselage (52) wherein part of the fuselage has a peripheral portion (see fig5,6) with an outer wall (64) and an inner wall (66) extending from the outer wall inwardly toward the interior of the fuselage (fig5), the outer and inner walls delimiting a cavity (interior)of the peripheral portion (see fig1-5) 
	It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to provide the door of the fuselage of Robert with the peripheral portion with an outer and inner wall, said walls delimiting a cavity of the peripheral portion, as taught by Chan in order to add smoke resistant material to the core of the fuselage (Chan, col.6 lines 31-65).

Claim 2, Robert (in view of Chan) further teaches the aircraft as defined in claim 1, wherein the cavity delimited by the outer and inner walls of the peripheral portion is at least partially filled with a stiffener Any suitable material – Chan col. 6 line 47-48). It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to provide the door of the fuselage of Robert with filled material as taught by Chan in order to add smoke resistant material to the core of the fuselage (Chan, col.6 lines 31-65).

Claim 3, Robert (in view of Chan) further teaches the aircraft as defined in claim 2, wherein the stiffener is a composite foam (Chan, col. 6 line 49). It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to provide the door of the fuselage of Robert with foam material as taught by Chan in order to add smoke resistant material to the core of the fuselage (Chan, col.6 lines 31-65).

Claim 4, Robert (in view of Chan ) teaches the aircraft as defined in claim 1, wherein the latch housing portion includes a cover (Robert, cover is the portion that covers 8) removably mounted (Robert, fully capable) to one of the inner and outer surfaces of the fuselage, the latch housing cavity being defined between the cover and said one of the inner and outer surfaces of the fuselage. (Robert fig1)

Claim 5, Robert (in view of Chan ) teaches the aircraft as defined in claim 1, wherein the door manipulator includes a handle (Robert, spanner) mounted (Robert, when in use) to the fuselage adjacent to the door frame. (Robert fig1) 

Claim 6, Robert (in view of Chan) teaches the aircraft as defined in claim 5, wherein the door manipulator includes a switch (Robert, not explicitly labeled but the structure of a spanner is well known therefore, the switch can be considered the component of spanner that wraps around 8) positioned on the door and operatively connected to the handle (Robert, the length of the spanner for user grip), the switch configured to latch and unlatch the handle (Robert, latches and unlatches handle to 8). (Robert fig1)

Claim 7, Robert (in view of Chan) teaches the aircraft as defined in claim 1, wherein the first latch member includes at least one striker (Robert, see fig1) fixedly mounted to the door, and the second latch member includes the rod (Robert, 8) having at least one latch (Robert 12), the door manipulator configured to be manipulated to displace the rod and the at least one latch to engage and disengage the at least on striker. (Robert fig1)

Claim 8, Robert (in view of Chan) teaches the aircraft as defined in claim 7, wherein the at least one striker includes an upper striker (Robert see fig1) fixedly mounted to an upper end (Robert see fig1) of the door and a lower striker (Robert, other striker, see fig1) fixedly mounted to a lower end (Robert see fig1) of the door, and the at least one latch has a lower latch (Robert see fig1) at a lower end of the rod and an upper latch (Robert see fig 1) at an upper end of the rod. (Robert fig1)

Claim 9, Robert (in view of Chan) teaches the aircraft as defined in claim 7, wherein the rod is displaceable in a direction along the door. (Robert fig1)

Claim 10, Robert teaches a door structure, comprising: 
a door frame (4) delimiting a door opening (see fig1), the door frame having a latch housing portion (all 10) defining a latch housing cavity (interior/holes of 10) extending along a length (see fig1) of the door frame; a door (2) mounted to the door frame and displaceable between an open position (fig1) and a closed (when closed) position; and a door latch assembly (all 12,8,all 14) having a first latch member (all 14) fixedly mounted to the door, and a door manipulator (spanner) mounted to one of the door and the fuselage and coupled to a second latch member (12,8) within the latch housing cavity (8 is located within) of the door frame, the door manipulator configured to be manipulated to displace the second latch member to engage and disengage the first latch member, the second latch member including a rod (8) extending along a longitudinal axis (along the length of the rod itself), the rod movable (has the capability of moving) axially along the longitudinal axis upon actuation of the door manipulator. (fig1-2). (paragraph 88)

Robert does not each the structure of the door. Robert does not teach: the door having a peripheral portion with an outer wall and an inner wall delimiting a cavity of the peripheral portion.

Chan teaches an aircraft and fuselage (52) wherein part of the fuselage has a peripheral portion (see fig5,6) with an outer wall (64) and an inner wall (66) delimiting a cavity (interior)of the peripheral portion (see fig1-5). 
	It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to provide the door of the fuselage of Robert with the peripheral portion with an outer and inner wall, said walls delimiting a cavity of the peripheral portion, as taught by Chan in order to add smoke resistant material to the core of the fuselage (Chan, col.6 lines 31-65).

Claim 11, Robert (in view of Chan) further teaches the aircraft as defined in claim 1, wherein the cavity delimited by the outer and inner walls of the peripheral portion is at least partially filled with a stiffener Any suitable material – Chan col. 6 line 47-48). It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to provide the door of the fuselage of Robert with filled material as taught by Chan in order to add smoke resistant material to the core of the fuselage (Chan, col.6 lines 31-65).

Claim 12, Robert (in view of Chan) further teaches the aircraft as defined in claim 2, wherein the stiffener is a composite foam (Chan, col. 6 line 49). It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to provide the door of the fuselage of Robert with foam material as taught by Chan in order to add smoke resistant material to the core of the fuselage (Chan, col.6 lines 31-65)

Claim 13, Robert (in view of Chan) teaches the door structure as defined in claim 10, wherein the door manipulator includes a handle (Robert, length of spanner) mounted to the door frame, and a switch (Robert, portion of spanner that wraps around 8) positioned on the door (Robert, when in use) and operatively connected to the handle, the switch configured to latch and unlatch the handle (Robert, latches and unlatches handle to 8). (Robert fig1)

Claim 14, Robert (in view of Chan) teaches the door structure as defined in claim 10, wherein the first latch member includes at least one striker (Robert, 14, see fig1) fixedly mounted to the door, and the second latch member includes the rod (Robert, 8) having at least one latch (Robert, 12), the door manipulator configured to be manipulated to displace the rod and the at least one latch to engage and disengage the at least on striker. (Robert paragraph 88)

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments about Robert: Examiner respectfully disagrees. Firstly, claims 1 and 10 state that the rod is movable, which is interpreted to have the capability of moving. Secondly, although Robert teaches the use of brackets, these brackets are to prevent the rod from detaching from the door frame – i.e. as Robert stated in paragraph 39 “direction that is perpendicular to the longitudinal axis of the shaft”, but they are also capable of allowing longitudinal movement – i.e. moving along the longitudinal axis as well as rotation about the longitudinal axis.  Rejection maintained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to aircraft latches.
PTO 892 contains other related but not relied upon art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675